Richardson, J.
delivered the opinion of the Court.
In this case there is no room for doubt, inasmuch as the act of 1733, has expressly provided, that in order to prevent vexatious suits against justices of the peace, bailiffs, constables, sergeants in the militia, and other officers, for any act done by them in pursuance and by virtue of the duties of their office, they may plead the general issue, not guilty, and give the special matter of their defence in evidence. P. L. 133. This motion must, therefore, be refused.